Case 2:18-cv-12759-MAG-APP ECF No. 161 filed 08/03/20                PageID.3089       Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 ALI EL-KHALIL,

               Plaintiff,                                   Case No. 18-cv-12759

 vs.                                                        HON. MARK A. GOLDSMITH

 NSIMA USEN, et al.,

             Defendants
 __________________________________/

                              ORDER
 (1) GRANTING DEFENDANT THE DETROIT MEDICAL CENTER’S MOTION FOR
   AN ORDER AUTHORIZING SEALING (Dkt. 142); (2) GRANTING DEFENDANT
 NSIMA USEN’S MOTION TO STRIKE (Dkt. 160); (3) GRANTING USEN’S EX PARTE
  MOTION FOR LEAVE TO FILE EXHIBIT IN TRADITIONAL MANNER (Dkt. 156)

        Defendant Nsima Usen has filed an emergency motion to strike Exhibit B to her motion

 for summary judgment (Dkt. 159-3) because it contains information protected by the Health

 Insurance Portability and Accountability Act. Accordingly, the Court strikes the document. Usen

 shall follow the protocol established by Eastern District of Michigan Local Rule 5.3(b)(3) if she

 wishes to file materials under seal. Any revised materials must be submitted by August 5, 2020.

        Usen’s motion for leave to file an exhibit in the traditional manner (Dkt. 156) and

 Defendant the Detroit Medical Center’s motion for an order authorizing sealing (Dkt. 160) are

 granted.

        SO ORDERED.

 Dated: August 3, 2020                               s/Mark A. Goldsmith
        Detroit, Michigan                            MARK A. GOLDSMITH
                                                     United States District Judge
